Citation Nr: 0940009	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of exposure 
to carbon tetrachloride, claimed as pulmonary, neurological, 
and sleep disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle Washington. The Veteran's claims file has been 
transferred to the RO in Portland, Oregon.  

The August 2005 rating decision denied service connection for 
sleep problems and neurological problems (claimed as 
breathing problems) due to exposure to carbon tetrachloride 
in service.  In October 2008, the Board remanded the issue to 
the RO for further development.  In June 2009, the RO granted 
service connection for memory loss due to exposure to carbon 
tetrachloride with a 10 percent evaluation and continued to 
deny service connection for residuals of exposure to carbon 
tetrachloride, claimed as neurological and sleep disorders.  
This issue is now before the Board.

The transcript from a September 2008 Board hearing before the 
undersigned board member has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, the Board finds a remand necessary because the 
AMC has not substantially complied with the Board's prior 
October 2008 remand.  In Stegall v. West, 11 Vet. App. 268, 
271 (1998), the United States Court of Appeals for Veterans 
Claims (the Court) held that compliance with remand 
instructions is neither optional nor discretionary.  The 
Court further held that the Board errs as a matter of law 
when it fails to ensure compliance with remand orders.  
Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").

Historically, the Board notes that at his September 2008 
hearing, the Veteran testified that he was exposed to carbon 
tetrachloride, while maintaining aircraft during his period 
of active duty, and that the exposure led to pulmonary, 
neurological, and sleep disorders.  

In October 2008, the Board remanded the issue on appeal to 
the RO for further development.  The Board noted that records 
did not document exposure to carbon tetrachloride in service, 
but service department records confirmed that the Veteran was 
an airplane electrical mechanic and that his duties included 
cleaning and replacing electric motors, ignitions systems, 
and recognition and landing lights.  Therefore, in-service 
exposure to carbon tetrachloride was conceded.

The Board further noted that the Veteran had a long history 
of treatment for a neurological, pulmonary and sleep 
disorders.  Thus, the Board remanded the case for a new VA 
examination to determine the Veteran's current disability 
picture.  Specifically, the Board instructed the examiner to 
identify any pulmonary, sleep, and/or neurological disorders 
and to provide an opinion regarding etiology to service. 

In a February 2009 VA examination, the examiner, Dr. E.C., 
reviewed the claims file and opined that the Veteran's memory 
loss was due to carbon tetrachloride exposure during service, 
based on evidence that the chemical has a toxic effect on the 
central nervous system.  However, the examiner did not 
discuss pulmonary or sleep disorders.  

In March 2009, VA examiner Dr. A.C. stated that she did not 
have the expertise to address the issue of complications from 
exposure to carbon tetrachloride and referred the pulmonary 
issue to a pulmonologist.

In March 2009, VA examiner Dr. W.E.H., reviewed the claims 
file and provided an opinion that the evidence of record did 
not show significant pulmonary or sleep disorders.  He 
further state that the Veteran did not have evidence of 
significant pulmonary disease in 1981.  The Board notes that 
the examiner relied on and cited exclusively to the Veteran's 
private treatment records from 1981.  

While Dr E.C. and Dr. A.C. examined the Veteran neither 
provided an opinion regarding the relationship between a 
current neurological, pulmonary, or sleep disorder and the 
Veteran's active military service as requested in the prior 
remand.  While Dr. W.E.H. provided a nexus opinion, he did 
not examine the Veteran as requested in the prior remand.  
Furthermore, the Board notes that Dr. W.E.H. seemed to 
provide a medical opinion regarding the status of the 
Veteran's pulmonary and sleep disorders in 1981, but did not 
provide an opinion regarding the Veteran's present condition.

Therefore, the record remains unclear with regard the 
Veteran's current disability picture.  Because the 
examination reports noted above did not contain crucial 
information required by the Board's remand, the Board finds 
that Stegall requirements have not been met and the claim 
must be remanded for a new medical opinion.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should arrange for the Veteran 
to be scheduled for a VA examination or 
examinations to determine the nature and 
etiology of any current pulmonary, 
neurological, or sleep disorder(s).  The 
claims folder must be made available to 
the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  Any and all necessary tests 
should be conducted.  After examination 
and review of the claims folder, the 
examiner should address the following:

a)	Identify all current pulmonary, 
neurological, and/or sleep disorders.

b)	As to each diagnosed disorder, 
indicate whether it is at least as 
likely as not that any current 
disorder(s) is/are etiologically 
related to the Veteran's period of 
active service, to include exposure to 
carbon tetrachloride.

The claims file must be made available to 
the examiner(s) and the examiner(s) should 
indicate in his/his report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

2.  The AMC should then readjudicate the 
claims for in light of all of the evidence 
of record on the merits.  If any issue 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case as to 
the issues on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



